United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4312
                                    ___________

Cozetta A. Dobson,                   *
                                     *
     Plaintiff - Appellant,          *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Arkansas.
Arkansas Department of Education,    *
                                     * [UNPUBLISHED]
     Defendant - Appellee.           *
                                ___________

                              Submitted: May 18, 2006
                                 Filed: August 29, 2006
                                  ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

       Cozetta Ausler Dobson appeals from the entry of summary judgment in favor
of the Arkansas Department of Education on her claims for retaliation under 42 U.S.C.
§ 2000e-2, et seq. She argues that she can establish a prima facie case on the elements
of adverse job action and causation, and that the district court erroneously applied
Rule 56 of the Federal Rules of Civil Procedure. We affirm the judgment of the
district court.

       Dobson, a secretary for the Department, initially filed suit against it in 2001
alleging racial discrimination. A jury trial was held and resulted in the district court
granting judgment as a matter of law in favor of the defendant. Dobson’s retaliation
claim now before us stems from actions taken by the Department at various times after
the trial. She alleges that she was disciplined, not paid money owed to her, and
assigned diminished job duties in retaliation for filing the discrimination suit against
the Department.

       On November 6, 2003, the day after trial on her discrimination suit, she was
given a disciplinary memorandum by her supervisor, Dorothy Reynolds, citing
numerous incidents of insubordination and inappropriate behavior during June,
August, and September of 2003. She denies that she was insubordinate, but admits
to inappropriate behavior in certain statements she made and in making an obscene
gesture to Reynolds. The second incident of alleged retaliation occurred in February,
2004, after she complained about her working environment and requested she be
allowed to relocate to a different office. Dobson was informed that she did not have
the authority to relocate her workstation without approval from her supervisor. She
then did move to a different office without approval, and her supervisor refused to
approve payment for the time that she was not at her workstation. She filed a
grievance regarding the loss of salary and was eventually paid for the hours she had
worked at the unauthorized station, but she was not paid interest on the amount.
Finally, Dobson complains that her job duties were diminished in November, 2004.
The Department admits that her duties were reassigned, but asserts that the changes
were due to a restructuring within the Department and that her salary, benefits, and job
classification remained the same.

       The Department filed a motion for summary judgment which the district court
granted . Specifically, the district court held that the disciplinary memorandum did
not constitute an adverse employment action against Dobson. Even if it were, the
compelling fact was that Dobson had admitted to committing several acts of grossly
inappropriate behavior for which she was cited in the memorandum. She was
disciplined for the misconduct, not in retaliation for her lawsuit. The fact that she was
engaged in protected activity for pursuing a discrimination claim did not insulate her

                                          -2-
misconduct from the Department’s review or strip the Department of authority to take
corrective action to maintain order in the workplace. With respect to the Department’s
refusal to authorize payment for the time Dobson relocated her workstation without
permission, she was later paid for the time in dispute with the exception of interest.
The district court ruled that she had failed to establish a causal link between the
Department’s action and her discrimination lawsuit. Rather, the Department acted
because of Dobson’s defiant misconduct.

      Finally, the district court rejected her reassignment of job duties claim,
concluding that a loss of status and prestige is not an adverse employment action
where the employee’s salary, benefits, responsibilities, and title remain the same, and
even if it was an adverse employment action, she has produced no evidence that her
assignment was motivated with intent to retaliate against her. The reassignment
occurred over a year after the conclusion of trial, which undercuts any inference of a
causal link between the earlier lawsuit and reassignment. Because Dobson did not
meet her burden in establishing a prima facie case, the district court denied her request
for permission to amend her complaint by adding three Department employees as
defendants, ruling that the amendment would be futile.

       We have carefully considered the arguments made by Dobson in her brief filed
in this case, and conclude that they are without merit, and no error of law appears.

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                          -3-